In an accounting proceeding, objectants appeal: (1) from so much of an order of the Surrogate’s Court, Kings County, dated June 29, 1960, as modified in part the report of a Referee by allowing petitioner’s personal claim to one half of the net proceeds derived from the sale of real property; (2) from an order of said court dated August 10, 1960, which granted reargument of the prior motion to confirm the report of the Referee and upon such *507reargument adhered to the original decision. Order, dated August 10, 1960, affirmed, without costs. No opinion. Appeal from order, dated June 29, 1960, dismissed, without costs. That order was superseded by the later order granting reargument (Graffeo v. Graffeo, 7 A D 2d 741, 742). Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.